Citation Nr: 1827225	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-17 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether an overpayment of VA nonservice-connected disability pension benefits in the amount of $7,946 plus accrued interest thereon was validly created.

2. Entitlement to waiver of recovery of an overpayment of VA non-service connected disability pension benefits in the amount of $7,946 plus accrued interest thereon.

(The issues of whether new and material evidence has been received to reopen a claim for service connection for a neck disorder, and entitlement to service connection for an arm and hand disorder are addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul J. Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2013 decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  The Veteran testified at a videoconference hearing before the undersigned in June 2015. A transcript of the hearing is associated with the claims file.  The Veteran resides in the area served by the Louisville, Kentucky RO.

In December 2015 the Board remanded the issue of entitlement to waiver of recovery of an overpayment of VA non-service connected disability pension for evidentiary development and for adjudication of the issue of the validity of the debt. The case has now been returned to the Board for further appellate action. 

The issue of entitlement to waiver of recovery of an overpayment of VA non-service connected disability pension benefits in the amount of $7,946 plus accrued interest thereon is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

An overpayment of nonservice-connected pension benefits totaling $7,946 plus accrued interest thereon was created as a result of the Veteran's failure to report his receipt of retirement pension benefits, and was not solely a result of VA administrative error.


CONCLUSION OF LAW

An overpayment of VA nonservice-connected pension benefits in the amount of $7,946 plus accrued interest thereon was validly created. 38 U.S.C. §§ 1503, 1506, 1521, 5112, 5302 (2012); 38 C.F.R. §§ 1.911, 1.962, 3.3, 3.271, 3.272, 3.273, 3.277, 3.500, 3.660 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). However, these notice and assistance requirements are not applicable to cases involving overpayment and indebtedness. Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002). Notwithstanding the fact that the notice and development provisions are not controlling in these matters, the Board has reviewed the case and determined that the Veteran has had a fair opportunity to present oral and written arguments and evidence in support of his challenge to the validity of the debt in question.

The Veteran contends that the overpayment of $7,946 plus accrued interest thereon was not validly created. In this regard, he argues that he did not in fact fail to report income on his application for compensation and pension. Additionally, the representative has argued that the erroneous award of benefits constituted an administrative error in that the Veteran was not aware that he was required to report retirement pension income. In this regard, the Veteran has asserted that he relied on information provided to him by a social worker.

The preliminary determination in this appeal concerns the validity of the debt. See Schaper v. Derwinski, 1 Vet. App. 430 (1991). A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time. See 38 C.F.R. § 1.911 (c)(1); see also VAOPGCPREC 6-98. The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination. See Schaper, 1 Vet. App. at 434.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he is not entitled. See 38 U.S.C. § 5302; 38 C.F.R. § 1.962. Applicable to pension benefits, the monthly rate of pension payable to a beneficiary shall be computed by reducing the beneficiary's applicable maximum pension rate by the beneficiary's countable income. 38 U.S.C. § 1521; 38 C.F.R. § 3.3 (a)(3). In determining annual income, all payments of any kind or from any source, including salary, retirement or annuity payments, or similar income, shall be included during the twelve-month annualization period in which received, except for listed exclusions. 38 U.S.C. § 1503 (a); 38 C.F.R. § 3.271 (a).

On his February 2011 application for compensation and pension, the Veteran reported no income, but did report that his spouse received $316 per month in Social Security benefits. A July 2011 VA memorandum noted that the Veteran had received Social Security benefits which were increased to $1642.50 per month starting in December 2010. 

In an August 2011 rating decision, the Veteran was awarded entitlement to special monthly pension based on the need for aid and attendance effective from February 22, 2011. In August 2011, the Veteran was notified that the amount of his monthly pension payment would be $274, starting March 1, 2011, and that the amount of his award was based on his annual income of $19,710. That amount was calculated exclusively based on his Social Security income. The Veteran was specifically notified that he should inform VA "right away" if his income changed. 

In an August 2013 report of general information, the Veteran stated his Social Security income was $1729.90 per month and that his wife received Social Security income of $434.90 per month. The Veteran also reported that he had been receiving a retirement pension of $616.66 per month since the effective date of his award of nonservice-connected pension in February 2011.

Based on this information the Veteran was notified in August 2013 that, effective February 2011, his income exceeded the maximum annual disability pension limit set by law and that his nonservice-connected pension benefits were discontinued effective from March 1, 2011. As a result, in August 2013 an overpayment of $7946 plus accrued interest thereon was created. 

Based on the foregoing, the evidence shows that the Veteran failed to timely report the retirement pension $616.66 per month which he had received since the effective date of his award in February 2011. In this regard, the Veteran reported no income at all on his February 2011 application for pension except for his wife's Social Security benefits. While the Veteran has contended that he did report all required income on the February 2011 application form, the evidence of record is unambiguous as to this omission.

The Board thus turns to the argument that VA's payment of nonservice-connected pension benefits constituted sole administrative error. In this regard, creation of an overpayment is improper where VA was solely at fault for the erroneous payment of excess benefits. 38 U.S.C. § 5112 (b)(10); 38 C.F.R. § 3.500 (b)(2). Sole administrative error connotes the Veteran neither had knowledge of nor should have been aware of the erroneous award. Further, neither the Veteran's actions nor his failure to act must have contributed to payment pursuant to the erroneous award. 38 U.S.C. § 5112 (b) (9), (10); 38 C.F.R. § 3.500 (b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).

An administrative error resulting in an overpayment will not be classified as a VA administrative error or error in judgment if the error is "based on an act of commission or omission by the beneficiary, or with the beneficiary's knowledge." Dent v. McDonald, 27 Vet. App. 362, 380 (2015) (citing 38 U.S.C. § 5112 (b)(9); see 38 C.F.R. § 3.500 (b)(1); VAOPGC Prec. 2-90 (Mar. 20, 1990)). Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

A beneficiary is charged with knowing the rules governing pension. Dent, 27 Vet. App. at 382 (summarizing Jordan v. Brown, 10 Vet. App. 171, 174-75 (1997)). A person may have actual or constructive knowledge of a fact, the latter of which is defined as "[k]nowledge that one using reasonable care or diligence should have, and therefore that is attributed by law to a given person." Dent, 27 Vet. App. at 380.

VA did not err in relying on the Veteran's own report of income. The Veteran completed a February 2011 application for pension which instructed the Veteran to "provide the income that you and your dependents receive every month." The Veteran failed to provide any information regarding his own income which constituted an act of omission. 

Even to the extent that the Veteran did not have actual knowledge of the applicable requirements, or relied on incorrect information provided by a social worker, he had constructive knowledge of the fact that this information was required. Id. at 382. Moreover, the Veteran continued to accept the payment of nonservice-connected pension benefits despite the fact that he knew, or should have known that the payments were in error. See Id. at 384. Thus, the preponderance of the evidence supports the conclusion that the Veteran knew or should have known that he was required to report the $616.66 per month retirement pension. 

Based on the foregoing, the preponderance of the evidence supports finding that the Veteran received monetary benefits to which he was not entitled.  The erroneous payments were not solely a result of VA administrative error. The overpayment was therefore properly created and the Veteran's appeal in this regard is denied.




ORDER

An overpayment of nonservice-connected pension benefits in the amount of $7,946 plus accrued interest thereon was properly created.


REMAND

The issue of entitlement to waiver of recovery of the validly created debt requires additional development. The most recent Financial Status Report associated with the claims folder was completed in September 2013. While the Board acknowledges that the entirety of the debt has been repaid, the record is insufficient to inform the Board's judgment on such issues as whether collection of the indebtedness was against the principles of equity and good conscience, or whether recovery deprived the debtor or his family of basic necessities. 38 U.S.C. § 5302 (c) (2012); 38 C.F.R. § 1.963 (a) (2017). Remand is therefore required to obtain current information regarding the Veteran's financial status.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with Financial Status Reports (VA Form 5655), and request that he complete and return one for each year since 2013.

2. After undertaking any other development deemed appropriate, readjudicate the issue of appeal. If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


